Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sharp corner having a radius (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In each of claims 21 and 24 the examiner finds no support for the “0.1mm”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the amendment to each of claims 1 and 2, it is unclear what the “more” is relative to.  In claim 23, it is unclear how a sharp edge could include a burr because it seems the burr would negate there being an edge.  In claim 24, it is unclear how a sharp edge would include a radius of curvature because it seems any curvature would contradict there being a sharp edge.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moote (US 5,735,171) in view of Puryear (US 5,320,303).  Moote discloses an assembly comprising: an inner shaft member (78); an outer member (72) to rotate on the inner member; and a push-on fastener (94) securing the outer member to the inner member.  The push-on fastener comprising: an annular base (144) with first and second opposing surfaces; a plurality of radially deformable radial tabs (between notches 162) projecting radially inward from the annular base; and a layer (160) overlying the first major surface but where the inner and outer peripheral surfaces are free of the low friction layer (annotated in figure below).  The cutting operation is product-by-process limitation wherein it is only the final product which is considered.  The fastener body is made of a metal; the tabs are separated but slots (162); and the tabs are shown to have an angle of greater than 30° relative to the plane of the body.  Moote further shows the corners (154 and 156) between inner peripheral surface and the first and second major surfaces as right angles having no curvature which anticipates both: a sharp corner having an extreme slope and; a radiused corner having a more gradual slope because there is no reference for “more gradual” and the right angle would be more gradual than an acute angle.
Moote does not disclose the push-on fastener having a low friction polymer layer overlaying the first major surface.  Puryear discloses a push-on fastener including a low friction coating (78) on only the major surfaces, not the periphery (as shown in Fig. 5).  The low frication if disclosed can be TEFLON (column 4, line 59-61) wherein TEFLON is the brand name for polytetrafluoroethylene which is inclusive of both a polymer and a fluoropolymer.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the push-on fastener of Moote with a low friction Teflon coating as disclosed in Puryear in order to reduce the friction between the push-on fastener and outer member.  Both Moote and Puryear teach members which rotate relative to one another and one skilled would have recognized the advantages of having less friction between those members as taught in Puryear.
In regards to claim 14, the peel strength would have been obvious for one of ordinary skill in the art through experimentation in order for the device to be operative.


To expedite prosecution, claims 1-2, 4-14, 18-20 and 22-23 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Moote in view of Holton (US 4,834,603) and Puryear.  
In a manner similar to the disclosure of the instant invention, Moote does not disclose the corners of the major surfaces and the peripheral surface wherein one corner is sharp having an extreme slope and a burr and the other corner includes a curved radius with a more gradual slope.  In discussing the prior art, Holton discloses a push-on fastener (200) assembly similar to Moote including major surfaces (the top and bottom surfaces) and a peripheral surface (108) but, Horton discloses the peripheral surface formed with a punch (PUNCH) which forms a corner (110) with a second major surface having a curved radius with a more gradual slope to form a smooth edge (column 4, lines 41-47) and a sharp corner (112) with a first major surface having a sharp burred corner with an extreme slope to form a sharp edge (column 4, lines 47-51).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make the push-on fastener of Moote with a punching operation as disclosed in Holton in order to make for efficient manufacturing.
Modified Moote does not disclose the push-on fastener having a low friction polymer layer overlaying the first major surface.  Puryear discloses a push-on fastener including a low friction coating (78) on only the major surfaces, not the periphery (as shown in Fig. 5).  The low frication if disclosed can be TEFLON (column 4, line 59-61) wherein TEFLON is the brand name for polytetrafluoroethylene which is inclusive of both a polymer and a fluoropolymer.  Before the effective filing date of the claimed, it would have been obvious for one of ordinary skill in the art to provide the push-on fastener of modified Moote with a low friction Teflon coating as disclosed in Puryear in order to reduce the friction between the push-on fastener and outer member.  Both modified Moote and Puryear teach members which rotate relative to one another and one skilled would have recognized the advantages of having less friction between those members as taught in Puryear.
In regards to claim 14, the peel strength would have been obvious for one of ordinary skill in the art through experimentation in order for the device to be operative.
In regards to claim 21, the radius of curvature of smooth edge would have been either inherent in the punching or a matter of design choice.

Response to Remarks
Applicant’s remarks have been considered and are largely moot in light of the new ground of rejection.  However in responding to the arguments directed at the combination of Moote, Moote in view of Horton, and further in view of Puryear the applicants argues the references individually when the rejection is the combination.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FLEMMING SAETHER/Primary Examiner, Art Unit 3677